PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,674,127
Issue Date: June 2, 2020
Application No. 16/506,397
Filing or 371(c) Date: July 9, 2019
Attorney Docket No. 054862-0505109
Title: ENHANCED FIELD OF VIEW VIA COMMON REGION AND PERIPHERAL RELATED REGIONS 


:
:
:
:	DECISION GRANTING PETITION
:	 UNDER 37 CFR 1.137(a)
:
:


This is a decision on the petition, filed January 6, 2021, which is being treated as a petition under 37 CFR 1.137(a) to accept an unintentionally delayed notification to the U.S. Patent and Trademark Office (USPTO) of the filing of an application in a foreign country or under a multinational treaty that requires publication of applications eighteen-months after filing.  See 37 CFR 1.137(f).

The petition under 37 CFR 1.137(a) is GRANTED.

Petitioner states that the instant nonprovisional application is the subject of an application filed in an eighteen-month publication country on March 26, 2020.  However, the USPTO was unintentionally not notified of this filing within 45 days subsequent to the filing of the subject application in an eighteen-month publication country.  Therefore, pursuant to the provisions of 35 U.S.C. § 122(b)(2)(B)(iii) and 37 CFR 1.213(c), petitioner failed to timely notify the USPTO of the filing of a counterpart application in a foreign country or under a multilateral international agreement that requires publication of applications 18 months after filing.

A petition under 37 CFR 1.137(a) to accept an unintentionally delayed notification to the USPTO of the filing of a counterpart application in an eighteen-month publication country must be accompanied by:

(1) the required reply which is met by the notification of such filing in a foreign                   country or under a multinational treaty;
(2) the petition fee as set forth in 37 CFR 1.17(m); and 
(3) a statement that the entire delay in filing the required reply from the due date of the reply until the filing of a grantable petition was unintentional. 



This application matured into Patent No. 10,674,127 on June 2, 2020. Therefore, no further action is required. 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.


/April M. Wise/
Paralegal Specialist, Office of Petitions